United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Battle Creek, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1125
Issued: August 27, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On April 9, 2013 appellant, through her attorney, filed a timely appeal from a
February 12, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish right arm, neck, back
and right leg conditions in the performance of duty causally related to factors of her federal
employment.
On appeal, counsel contends that OWCP’s decision is contrary to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 24, 2012 appellant, then a 50-year-old nursing assistant, filed an occupational
disease claim (Form CA-2) alleging that she sustained right arm, neck, back and right leg
conditions due to factors of her federal employment, including repetitively lifting patients in and
out of bed.
By letter dated August 21, 2012, OWCP requested additional factual and medical
information from appellant. It allotted her 30 days to submit additional evidence and respond to
its inquiries.
Subsequently, appellant submitted a narrative statement indicating that her duties
required repeatedly lifting patients, including a 150-pound quad patient who she lifted over and
into a high-back wheelchair with her coworker.
In an August 13, 2012 statement, the employing establishment indicated that appellant’s
duty station was considered a “lift free” facility. All staff members received annual hands-on
training in various lift devices and additional training was provided online. Appellant indicated
to her supervisor in February 2012 that she needed time off for surgery on March 14, 2012
related to a cyst on her kidney that she was having removed. She had not returned to work since
her initial request for leave.
In reports dated May 21 through November 8, 2012, Dr. Daryl Warder, a Board-certified
neurosurgeon, diagnosed low back pain radiating to right leg, degenerative disc disease, lumbar
spinal stenosis, neck pain and right arm numbness. On October 8, 2012 he indicated that
appellant’s primary diagnosis was lumbar radicular pain and that she was scheduled to have
surgery on November 20, 2012. On November 20, 2012 Dr. Warder reported that appellant
underwent surgery and he took her off work from June 7, 2012 through January 10, 2013.
Dr. Warder indicated that appellant had been placed on restrictions due to her medical condition,
including no bending, twisting or lifting. He further required: no lifting greater than 10 pounds;
must be able to sit/stand/walk at will; no driving while on narcotics; no driving for two weeks
postoperation.
Appellant submitted a May 10, 2012 magnetic resonance imaging (MRI) scan of the
lumbar spine which showed asymmetric narrowing of right L4-5 and L5-S1 foramen and a
May 29, 2012 MRI scan of the cervical spine which revealed left paracentral disc protrusion at
C4-5 with significant soft disc component.
By decision dated November 9, 2012, OWCP denied the claim on the basis that the
medical evidence failed to establish a causal relationship between the diagnosed conditions and
the implicated employment factors.
On January 16, 2013 appellant, through her attorney, requested reconsideration and
submitted a May 23, 2012 report from Dr. Warder who reiterated his diagnoses and stated that
appellant’s low back pain started approximately four months ago while working extra shifts at
her job. Dr. Warder noted that her recurrent back pain was aggravated by bending and standing.
Appellant stated that she had neck and back pain in the past, but her symptoms never lasted that

2

long and had never been as severe. She noted progressive onset of low back pain with radiation
into the right lower extremity with a cramping sensation to the right thigh and lateral leg.
Appellant also noted numbness to the left upper back region and burning into the right groin.
Dr. Warder indicated that appellant was diagnosed with a right kidney cyst and liver lesion
which was surgically resected four weeks prior. He stated that the surgery did not result in a
resolution or improvement of her symptoms. Appellant had right infrascapular pain that radiated
into the right chest, right arm, right forearm and into digits 3 through 5 on the right side. The
right infrascapular pain also radiated into the right lower back, right hip, right groin, right thigh
calf and ankle. Appellant indicated that her right leg symptoms were constant and her right arm
symptoms occurred approximately four times per day.
By decision dated February 12, 2013, OWCP denied modification of its November 9,
2012 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA and that an injury3 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of

2

5 U.S.C. §§ 8101-8193.

3

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
4

See O.W., Docket No. 09-2110 (issued April 22, 2010); Ellen L. Noble, 55 ECAB 530 (2004).

5

See D.R., Docket No. 09-1723 (issued May 20, 2010). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005);
Ruby I. Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).

3

the relationship between the diagnosed condition and the specific employment factors identified
by the employee.6
ANALYSIS
The Board finds that appellant did not meet her burden of proof to establish that federal
employment factors caused or aggravated her right arm, neck, back and right leg conditions.
While appellant submitted a statement in which she identified the factors of employment that she
believed caused the condition, in order to establish her claim, she must also submit rationalized
medical evidence which explains how her medical conditions were caused or aggravated by the
implicated employment factors.7
In his reports, Dr. Warder diagnosed low back pain radiating to right leg, degenerative
disc disease, lumbar spinal stenosis, neck pain and right arm numbness. On November 20, 2012
he reported that appellant underwent surgery and took her off work from June 7, 2012 through
January 10, 2013. On May 23, 2012 Dr. Warder indicated that appellant was diagnosed with a
right kidney cyst and liver lesion which was surgically resected four weeks prior. He stated that
the surgery did not result in a resolution or improvement of her symptoms. Dr. Warder indicated
that appellant’s low back pain started approximately four months ago while working extra shifts
at her job. He noted that her recurrent back pain was aggravated by bending and standing.
Dr. Warder provided firm diagnoses and identified appellant’s work duties. However, he failed
to provide a rationalized opinion explaining how factors of appellant’s federal employment, such
as lifting, twisting, bending and standing, caused or aggravated her right arm, neck, back and
right leg conditions. Dr. Warder noted that appellant’s conditions occurred while she was at
work and were aggravated by bending and standing, but such generalized statements do not
establish causal relationship because they merely repeat appellant’s allegations and are
unsupported by adequate medical rationale explaining how her physical activity at work actually
caused or aggravated the diagnosed conditions.8 Thus, the Board finds that the reports from
Dr. Warder are insufficient to establish that appellant sustained an employment-related injury.
The MRI scan reports dated May 10 and 29, 2012 are diagnostic in nature and therefore
do not address causal relationship. As such, the Board finds that they are insufficient to establish
appellant’s claim.
As appellant has not submitted any rationalized medical evidence to support her
allegation that she sustained an injury causally related to the indicated employment factors, she
failed to meet her burden of proof to establish a claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
6

See O.W., supra note 4.

7

See A.C., Docket No. 08-1453 (issued November 18, 2008); Donald W. Wenzel, 56 ECAB 390 (2005); Leslie C.
Moore, 52 ECAB 132 (2000).
8

See K.W., Docket No. 10-98 (issued September 10, 2010).

4

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish right arm,
neck, back and right leg conditions in the performance of duty causally related to factors of her
federal employment.
ORDER
IT IS HEREBY ORDERED THAT the February 12, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 27, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

5

